                                     United States District Court
                                      Western District of Texas
                                       San Antonio Division

Rogelio Barron and Maria Barron, Individually
and On Behalf of Anthony Barron,
  Plaintiffs,

  v.                                                            No. 5:18-CV-001184-DAE

United States of America,
 Defendant.

                              Order Amending Scheduling Order

       Before the Court is the Joint Motion to Extend the Scheduling Order Deadlines filed March

30, 2020 (Dkt. # 46). The Court finds the motion has merit, good cause exists for the extension of

the deadline, and the joint motion should be granted.

       Accordingly, IT IS HEREBY ORDERED that the Joint Motion to Extend Scheduling

Order Deadlines (Dkt. # 46) is GRANTED such that the Scheduling Order filed on March 15, 2019

(Dkt. # 14) is amended as follows:

       4.     Parties resisting claims for relief shall file their designation testifying experts and

shall serve on all parties, but not file the materials required by Fed. R. Civ. P. 26(a)(2)(B) by May

30, 2020. All designations of rebuttal experts shall be designated within 30 days of receipt of the

report of the opposing expert; or (b) after the opposing expert’s deposition is (1) signed or (2)

certified (with or without changes), whichever date is later.

       6.     The parties shall complete all discovery on or before August 28, 2020. Counsel may

by agreement, continue discovery beyond the deadline, but there will be no intervention by the

Court except in extraordinary circumstances, and no trial setting will be vacated because of

information obtained in post-deadline discovery.

       7.     All dipositive motions shall be filed no later than September 30, 2020. Dispositive

motions as defined in Local Rule CV-7(h) and responses to dispositive motions shall be limited to
20 pages in length.

       8.     The parties shall participate in mediation of this case in good faith no later than

September 16, 2020.

       Except for the changes indicated above, the Scheduling Order filed October 28, 2019 (Dkt.

# 32), remains in effect as issued.

       It is so ORDERED.



       Signed this ______         March
                     31 day of ______________________, 2020



                                                      ____________________________________
                                                      Honorable David A. Ezra
                                                      Senior U.S. District Judge
                                                      ______________________________________
                                                      David Alan Ezra
                                                      Senior United States District Judge




                                                  2
